Citation Nr: 1012496	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  09-00 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a compensable rating for erectile 
dysfunction.  


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to 
January 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2008 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and assigned an initial noncompensable 
rating for erectile dysfunction, secondary to diabetes 
mellitus.  


FINDINGS OF FACT

1.  Since January 16, 2008, the effective date of service 
connection, the Veteran's erectile dysfunction has been 
manifested by loss of erectile power that is treated with 
medication.  There have been no complaints or clinical 
findings of penile deformity or atrophy or removal of the 
testicles.

2.  Since January 16, 2008, the Veteran has been in receipt 
of special monthly compensation based on loss of use of a 
creative organ.


CONCLUSION OF LAW

The criteria for a compensable rating for erectile 
dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.115b, 4.119, 
Diagnostic Codes (DCs) 7522, 7913 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities which is based, as far as practically can be 
determined, on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher rating is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2009).  After careful 
consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. 
§ 4.3 (2009).  Also, when making determinations as to the 
appropriate rating to be assigned, VA must take into account 
the Veteran's entire medical history and circumstances.  38 
C.F.R. § 4.1 (2009); Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  The Board will also consider entitlement to staged 
ratings to compensate for times since filing the claim when 
the disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. 
West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

In every instance where the schedule does not provide a 
compensable rating for a diagnostic code, a noncompensable 
rating will be assigned when the requirements for a 
compensable rating are not met.  38 C.F.R. § 4.31 (2009).

Complications of diabetes are evaluated separately unless 
they are part of the criteria used to support a 100 percent 
rating.  Noncompensable complications are deemed part of the 
diabetic process under DC 7913.  38 C.F.R. § 4.119, DC 7913, 
Note (1) (2009).

In this case, the Veteran's erectile dysfunction is 
considered part of the diabetic process and a noncompensable 
rating has been assigned pursuant to DC 7913.  He contends a 
separate compensable rating is warranted.  

Erectile dysfunction is rated by analogy under DC 7522, 
which contemplates deformity of the penis with loss of 
erectile power.  A 20 percent rating is the only rating 
assignable under that diagnostic code.  In order to be 
assigned a 20 percent rating, two distinct elements are 
required:  the Veteran must have a penile deformity and 
there must be evidence of loss of erectile power.  38 C.F.R. 
§ 4.115b, DC 7522 (2009).  

The Veteran's VA medical records dated from January 2008 to 
November 2009 show that he has been diagnosed with and 
treated for erectile dysfunction.  He is currently 
prescribed medication for that disorder.

In June 2008, the Veteran was afforded a VA examination to 
address his diabetes and related complications, including 
erectile dysfunction.  According to the VA examiner's 
report, the Veteran stated that erectile dysfunction had 
been a recurring problem for the last several years and 
that, while he was currently able to obtain an erection 
unaided, he required medication in order to complete 
intercourse with ejaculation and penetration.  On clinical 
examination, the Veteran's testicles appeared descended, 
normal in size, and firm in consistency.  There was no 
evidence of any anatomical loss involving the penis or other 
penile deformity.  

Thereafter, in a July 2008 written statement, the Veteran 
took issue with the VA examiner's notation regarding his 
ability to obtain an erection and indicated that he "ha[d] 
not been able to have an erection without medication for 
years."  He also stated that his erectile dysfunction had 
worsened in recent years and that higher dosages of 
medication were now required to treat the condition.

The Veteran underwent a follow-up VA examination in October 
2009 that focused exclusively on the genitourinary system.  
He complained of erectile dysfunction that had existed for 
approximately two years but had recently worsened to the 
point where he could no longer have an erection without the 
use of Viagra.  He stated that he took two or three pills 
per month and that dosage enabled him to have an erection 
sufficient for ejaculation and penetration.  The Veteran 
also complained of frequent urination that caused him to get 
up one to two times each night and was associated with some 
hesitancy and post-void dribbling.  However, he stated that 
the problem was not severe enough to require him to wear 
absorbent materials.  Additionally, he denied that any of 
the genitourinary complications associated with his diabetes 
adversely affected his daily living activities or 
employment.  

Clinical examination was negative for any penile deformity 
or other abnormality.  The Veteran's testes were both 
descended, normal in size, and consistent without 
tenderness.  There were no findings of epididymal or vas 
deferens tenderness.   Based on the results of the 
examination, the Veteran's prior diagnosis of erectile 
dysfunction was confirmed.  He was also diagnosed with 
benign prostatic hypertrophy.  However, there was no 
indication that condition was caused or aggravated by his 
service-connected diabetes or was otherwise related to 
service.

Based on a review of the evidence of record, the Board finds 
that a separate compensable rating is not warranted under DC 
7522.  The clinical evidence does not indicate, nor does the 
Veteran contend, that he has any deformity of the penis.  
The Board acknowledges that he has been found to loss of 
erectile power.  However, without evidence of penile 
deformity there is no basis for the assignment of a separate 
compensable rating for erectile dysfunction.  38 C.F.R. § 
4.31 (2009).

The Board has considered the applicability of other 
diagnostic codes pertaining to the genitourinary system.  
The Veteran has complained of frequent urination, which a 
symptom of voiding dysfunction that is contemplated in the 
rating criteria for removal of the penis and penis glans.  
38 C.F.R. §§ 4.115b, DCs 7520, 7521 (2009).  However, the 
record does not indicate that he has had half or more of his 
penis removed.  Nor has he undergone removal of the glans of 
the penis.  Accordingly, the Board finds that a separate 
compensable rating is not warranted under those diagnostic 
codes.  Nor is a compensable rating warranted under DC 7523 
(testicular atrophy) or DC 7524 (removal of one or more 
testes) as the clinical evidence has consistently shown that 
the Veteran's testicles are both present and anatomically 
normal.  38 C.F.R. § 4.115b, DCs 7520, 7521 (2009).  
Finally, while the Board is cognizant that the Veteran has 
also been diagnosed with benign hypertrophy of the prostate, 
the evidence of record does not show, nor does the Veteran 
contend, that condition is related to his diabetes or any 
other aspect of his service.  Accordingly, the Board finds 
that DC 7527, which pertains to prostate gland injuries, 
infections, hypertrophy, and post-operative residuals, 
cannot serve as the basis for a separate compensable rating 
because service connection has not been established for any 
prostate disability.  38 C.F.R. § 4.115b, DC 7527 (2009).

The Board is sympathetic to the Veteran's assertions that 
his erectile dysfunction has worsened over the course of the 
appeals period.  Nevertheless, the Board finds no evidence 
that the condition has warranted a separate compensable 
rating at any time since service connection was established.  
The Board observes that the Veteran is currently in receipt 
of special monthly compensation for loss of use of a 
creative organ.  38 U.S.C.A. § 1114(k) (West 2002), 
38 C.F.R. § 3.350(a) (2009).  That special monthly 
compensation award contemplates the symptoms of erectile 
dysfunction that are the basis of this appeal.  The Board 
thus finds that the Veteran is effectively receiving 
compensation for his erectile dysfunction under the criteria 
for special monthly compensation.  However, the Board finds 
that a separate compensable rating is not warranted under 
any of the diagnostic codes contained in the rating schedule 
and the Veteran's erectile dysfunction will continue to be 
rated as part of his underlying diabetes.  38 C.F.R. § 
4.115b, DC 7522 (2009).

In sum, the Board has considered whether a higher rating 
might be warranted for any period of time during the 
pendency of this appeal.  Fenderson v. West, 12 Vet. App. 
119 (1999).  However, the weight of the credible evidence 
demonstrates that the Veteran's erectile dysfunction and 
related genitourinary symptoms have not warranted a separate 
compensable rating at any time since the effective date of 
service connection.  As the preponderance of the evidence is 
against the claim for a separate compensable rating, that 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2009); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The above determination is based on application of 
provisions of the VA's Schedule for Rating Disabilities.  38 
C.F.R. Part 4 (2009).  However, the regulations also provide 
for exceptional cases involving compensation.  Ratings shall 
be based, as far as practicable, upon the average 
impairments of earning capacity with the additional proviso 
that VA shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice to 
the exceptional case where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in exceptional cases is a 
finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2009).  The Board finds in this case that the regular 
schedular standards are not inadequate.

Here, the Veteran has expressly denied that his erectile 
dysfunction and related symptoms interfere with his ability 
to perform daily living activities or obtain and maintain 
gainful employment.  Moreover, those symptoms have not been 
otherwise shown to markedly interfere with employment.  Nor 
have they been found to warrant frequent hospitalization 
throughout the relevant appeals period, or to otherwise 
render impractical the application of the regular schedular 
standards.  Therefore, the Board finds that remand for 
referral for consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 
Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).

Duties to Notify and Assist the Appellant

The Veteran's claim for a separate compensable rating for 
erectile dysfunction arises from his disagreement with the 
initial evaluation assigned following the grant of service 
connection.  Once service connection is granted, the claim 
is substantiated.  Additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board 
finds that VA satisfied its duties to notify the Veteran in 
this case.

As to VA's duty to assist, all relevant, identified, and 
available evidence has been obtained, and VA has notified 
the appellant of any evidence that could not be obtained.  
The appellant has not referred to any additional, 
unobtained, relevant, available evidence.  VA has also 
obtained VA medical examinations with respect to the 
Veteran's claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

A separate compensable rating for erectile dysfunction is 
denied.  


____________________________________________
Harvey R. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


